UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2013 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-173163 POINT CAPITAL, INC. (Exact name of small business issuer as specified in its charter) Delaware 27-3046338 (State of incorporation) (IRS Employer ID Number) 285 Grand Avenue Building 5 Englewood, New Jersey 07631 (Address of principal executive offices) (201) 408-5126 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registration was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of August 8, 2013,30,731,200 shares of common stock, par value $0.0001 per share, were outstanding. TABLE OF CONTENTS Page PART I Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk 18 Item 4 Controls and Procedures 18 PART II Item 1. Legal Proceedings 18 Item IA. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 19 PART I FINANCIAL INFORMATION Item 1.Financial Statements. Point Capital, Inc. (A Development Stage Company) Financial Statements June 30, 2013 (Unaudited) 1 CONTENTS Page(s) Balance Sheets – June 30, 2012 (unaudited) and December 31, 2012 3 Statements of Operations – Three and six months ended June 30, 2013, and 2012, and from July 13, 2010 (Inception) to June 30, 2013 (unaudited) 4 Statement of Stockholders’ Equity (Deficit) – From July 13, 2010 (Inception) to June 30, 2013 (unaudited) 5 Statements of Cash Flows – Six months ended June 30, 2013, and 2012, from July 13, 2010 (Inception) to June 30, 2013 (unaudited) 6 Notes to Financial Statements (unaudited)
